Citation Nr: 1618159	
Decision Date: 05/05/16    Archive Date: 05/13/16

DOCKET NO.  08-00 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a nasal disorder.  

2.  Entitlement to service connection for a neck disability.  

3.  Entitlement to an effective date earlier than September 20, 2005, for service connection for PTSD.  

4.  Entitlement to an initial schedular rating higher than 10 percent for posttraumatic stress disorder (PTSD) for the period from September 20, 2005 to August 17, 2008, higher than 30 percent for the period from August 18, 2008 to September 29, 2010, and higher than 70 percent thereafter.  

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) for the period prior to September 30, 2010.  

(The issue of whether there was clear and unmistakable error (CUE) in a July 2013 RO decision that denied service connection for a nasal disorder is addressed in a separate decision).  
REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to January 1971.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of September 2006 and June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The September 2006 RO decision determined that new and material evidence had not been received to reopen a claim for entitlement to service connection for a nasal disorder (listed as residuals of a fractured nose).  By this decision, the RO also denied service connection for a neck disability (listed as a neck injury).  

The Board observes that the September 2006 RO decision addressed the issue of entitlement to service connection for a nasal disorder (listed as residuals of a fractured nose) on the basis of whether new and material evidence had been received.  The RO determined that new and material evidence had not been received to reopen a claim for entitlement to service connection for a nasal disorder.  The Board observes, however, that a prior July 2003 RO decision that denied the issue of entitlement to service connection for a nasal disorder was not final.  The Board observes that since the July 2003 RO decision, additional, relevant service treatment records were associated with the record in August 2012.  As additional service department records have been received relating to the Veteran's claim, VA must reconsider the Veteran's claim for entitlement to service connection for a nasal disorder without regard to the finality of the July 2003 RO decision.  38 C.F.R. § 3.156(c) (2015).  

In April 2009, the Veteran appeared at a personal hearing at the RO.  

The June 2009 RO decision granted service connection for PTSD and assigned a 10 percent rating for the period from September 20, 2005 to August 17, 2008, and a 30 percent rating thereafter.  

In March 2010, the Veteran appeared at a personal hearing at the RO.  

A November 2012 RO decision increased the rating for the Veteran' service-connected PTSD to 70 percent, effective September 30, 2010.  AB v. Brown, 6 Vet. App. 35 (1993).  

In March 2013, the Veteran appeared at a Board videoconference hearing before an undersigned Veterans Law Judge.  

In August 2013, the Board determined that the issue of entitlement to a TDIU was raised during the Veteran's previously appealed increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board remanded the issues of entitlement to service connection for a nasal disorder (listed as residuals of a nasal fracture); entitlement to service connection for a neck disability; entitlement to an initial schedular rating higher than 10 percent for posttraumatic stress disorder (PTSD) for the period from September 20, 2005 to August 17, 2008, higher than 30 percent for the period from August 18, 2008 to September 29, 2010, and higher than 70 percent thereafter; and entitlement to an effective date earlier than September 20, 2005, for service connection for PTSD, as well as the issue of entitlement to a TDIU, for further development.

The Board notes that a March 2015 RO decision granted a TDIU, effective September 30, 2010.  The Board finds that the issue of entitlement to a TDIU for the period prior to September 30, 2010, is part of the claim for higher ratings on appeal.  Rice, 22 Vet. App. at 447.  As such, the Board has characterized the issues as indicated on the title page.  

In July 2015, the Veteran appeared at a Board videoconference hearing before an undersigned Veterans Law Judge.  

The issues have been recharacterized to comport with the evidence of record.  

The issues of entitlement to service connection for a nasal disorder, entitlement to service connection for a neck disability, and entitlement to a TDIU for the period prior to September 30, 2010, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The RO denied service connection for PTSD in July 2003, and the Veteran did not properly appeal.  

2.  The Veteran's application to reopen his claim for entitlement to service connection for PTSD was received at the RO on September 20, 2005.  

3.  Service connection for PTSD was subsequently granted, effective September 20, 2005.  

4.  For the period from September 20, 2005 to August 17, 2008, the Veteran's PTSD was manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of an inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal) due to various symptoms.  

5.  For the period from August 18, 2008 to September 29, 2010, the Veteran's PTSD was manifested by occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood, due to various symptoms; total occupational and social impairment has not been shown.  

6.  For the period since September 30, 2010, the Veteran's PTSD is manifested by no more than occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood, due to various symptoms; total occupational and social impairment has not been shown.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than September 20, 2005, for service connection for PTSD, have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).  

2.  The criteria for an initial 30 percent schedular rating, but no higher, for PTSD for the period from September 20, 2005 to August 17, 2008, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).  

3.  The criteria for an initial 70 percent schedular rating, but no higher, for PTSD for the period from August 18, 2008 to September 29, 2010, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).  

4.  The criteria for an initial schedular rating higher than 70 percent for PTSD for the period since September 30, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

A standard December 2005 letter satisfied the duty to notify provisions.  The appeal arises from disagreements with the initially assigned disability ratings and the effective date after service connection was granted.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.  

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained, including records from the Social Security Administration.  More recent treatment records, as well as deck logs from the USS Abraham Lincoln, were obtained pursuant to the Board's August 2013 remand.  As indicated pursuant to the August 2013 remand, the RO also requested records from the Naval Air Station Alameda Shore Patrol and/or Military Police arrest record; Naval Air Station Alameda ambulance records pertaining to the Veteran's alleged transport to the Oakland Naval Hospital; and from the Naval Air Station Mayport Branch Health Clinic.  No relevant records were obtained.  In view of this information, the Board finds that further efforts to obtain the records would be futile.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R § 3.159(c)(1).  

The Veteran was provided with VA examinations in September 2007 and May 2009.  Pursuant to the Board's August 2013 remand, the Veteran was also provided with a VA examination in February 2015.  The examinations are sufficient evidence for deciding the claims for increased ratings and an earlier effective date.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  

In March 2013 and July 2015, the Veteran was afforded a hearing before two of the undersigned Veterans Law Judges in which he presented oral argument in support of his claims that are the subject of this decision.  In a November 2015 correspondence, the Veteran waived his right to testify before a third Veterans Law Judge pursuant to Arneson v. Shinseki, 24 Vet. App. 379 (2011) (a veteran must be provided the opportunity to testify before all members of a Board panel deciding the case).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 
§ 3.103(c)(2) requires that the hearing officer who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Both VLJs fully explained the issues on appeal and suggested the submission of evidence that might have been overlooked.  In his November 2015 correspondence, the Veteran specifically stated that he felt his hearings were fair.  Thus, VA's duty to assist has been met.  

II. Analysis-Earlier Effective Date

The law provides that the effective date for an award of service connection is the day following separation from active duty, or the day entitlement arose, if the claim is filed within the year after active duty.  When the claim is filed more than a year after active duty, the effective date for service connection will be the date of VA receipt of the claim, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. § 3.400(b)(2). 

A claim for VA benefits, whether formal or informal, must be in writing and must identify the benefit sought.  38 U.S.C.A. § 5101; 38 C.F.R. §§ 3.1(p), 3.151, 3.155; Rodriguez v. West, 189 F.3d 1351 (Fed. Cir. 1999); Lalonde v. West, 12 Vet. App. 377 (1999).  Treatment records by themselves do not constitute "informal claims" for service connection.  38 C.F.R. § 3.157; Sears v. Principi, 16 Vet. App. 244 (2002).  While the VA should broadly interpret submissions from a Veteran, it is not required to conjure up claims not specifically raised.  Brannon v. West, 12, Vet. App. 32 (1998).  

The law provides that when service connection is granted based on a claim which has been finally denied and subsequently reopened by the submission of new and material evidence, the effective date is the date of VA receipt of the new claim, or the day entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R.  § 3.400(q),(r); Sears v. Principi, 16 Vet.App. 244  (2002), aff'd 349 F3d 1225 (2003).  

In this case, the Veteran essentially contends that the effective date for the grant of service connection for PTSD should be from November 19, 2002, the date of his original claim for service connection for PTSD.  

The Veteran served on active duty from November 1967 to January 1971.  His service treatment records do not specifically show treatment for PTSD or any psychiatric diagnoses.  

An April 1971 VA general medical examination report noted that the Veteran reported that he had a nervous condition.  The examiner did not diagnose PTSD or any other psychiatric disorders.  

On November 19, 2002, the Veteran filed a claim for service connection for PTSD.  

In a July 2003 rating decision, the RO denied service connection for PTSD.  The RO indicated that no current medical evidence had been submitted to show the existence of PTSD or other chronic psychiatric disorder.  The RO stated that the evidence did not show PTSD or any other psychiatric disorder subject to service connection.  

In October 2003, the Veteran submitted a notice of disagreement as to the July 2003 RO decision which denied service connection for PTSD, and statement of the case was issued in September 2004.  The Veteran, however, did not submit a timely substantive appeal following the issuance of the statement of the case.  Such a form was submitted on September 20, 2005, but well after the time period to perfect an appeal.  Thus, the September 20, 2005 submission was properly taken as an application to reopen by the RO.  Additionally, new and material evidence was not received after the statement of the case.  Therefore, the July 2003 RO decision was not appealed and is considered final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.202, 20.302, 20.1103 (2015).  

Private and VA treatment records dated from December 2002 to March 2006 show that the Veteran was treated for variously diagnosed psychiatric disorders, such as depression.  There were references to symptoms of PTSD, but no actual diagnosis of PTSD.  

A September 2006 RO decision reopened and denied the Veteran's claim for service connection for PTSD.  The Veteran filed a timely appeal of the decision.  

Subsequent private and VA treatment records show treatment for disorders including PTSD.  

A September 2007 VA psychiatric examination report indicated diagnoses of an anxiety disorder, not otherwise specified, and alcohol dependence in full sustained remission.  The examiner maintained that the symptoms reported by the Veteran were not fully consistent with the diagnoses of PTSD, but more so with a generalized anxiety disorder or an anxiety disorder, not otherwise specified.  It was noted that the Veteran had never been diagnosed with PTSD in his VA treatment reports.  

An August 2008 private psychiatric evaluation report from A. M. Rodriquez-Chevres, M.D., related diagnoses of PTSD and alcohol dependence in full remission.  

The August 2008 treatment report from Dr. Rodriquez-Chevres is the first report of record with an actual diagnosis of PTSD.  

A May 2009 VA psychiatric examination report noted diagnoses of an anxiety disorder; PTSD; nicotine dependence; and alcohol dependence, reportedly in remission.  

A June 2009 RO decision granted service connection for PTSD, effective September 20, 2005.  

A review of the claims file reveals that service connection for PTSD was denied in a final July 2003 RO decision.  Thus, the effective date of a later award of service connection for PTSD is governed by the rules related to claims which are reopened with new and material evidence.  

After the RO's July 2003 decision denying service connection for PTSD, the Veteran's application to reopen the claim for service connection for PTSD was received by the RO on September 20, 2005.  Thereafter, the claim for service connection for a PTSD was reopened and service connection for PTSD was granted on the merits by the RO in June 2009.  Under the effective date rules, service connection for PTSD may be no earlier than September 20, 2005, the date of VA receipt of the application to reopen the claim.  

The Veteran has essentially asserted that service connection should be effective from his initial claim for service connection for PTSD on November 19, 2002.  The Board observes, however, as noted above, that the Veteran's November 19, 2002 claim for service connection for PTSD was denied in a final July 2003 RO decision.  The Board notes that the first date that the Veteran filed an application to reopen his claim for a PTSD was on September 20, 2005, the actual effective date of service connection.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

The Board observes that when relevant service department records are received at any time after VA issues a decision on a claim and those records existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim. 38 C.F.R. § 3.156(c).  In this case, service department records, as well as deck logs from the USS Abraham Lincoln, were received in August 2012 and September 2014, respectively; after the July 2003 RO decision.  However, the Board finds that such records are not relevant to the claim as they provided no evidence impacting the grant of service connection for PTSD.  The Veteran's stressors were essentially conceded and the issue was that there was no diagnosis of PTSD.  

The RO has assigned September 20, 2005, as the effective date for service connection for PTSD and there is no legal entitlement to an earlier effective date.  In fact, the first diagnosis of PTSD is in August 2008, which is after the September 20, 2005 date of claim.  Thus, as a matter of law, the claim for an earlier effective date for service connection for PTSD must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  

III. Analysis-Higher Ratings for PTSD

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2015).  

When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  

In view of the number of atypical instances, it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2015).  
The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2009).

A 30 percent rating is warranted for PTSD where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversion normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affected the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  

A 100 percent rating is assigned when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  See also Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (explaining that the symptoms that could give rise to a given rating are those in like kind, i.e., of similar duration, severity, and frequency, to those provided in the non-exhaustive lists).  

In evaluating the evidence, the Board has noted various Global Assessment of Functioning (GAF) scores which clinicians have assigned.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  For example, a GAF score of 31 to 40 is meant to reflect an examiner's assessment of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g. depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 41 to 50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job).  A GAF score of 51 to 60 indicates the examiner's assessment of moderate symptoms (e.g., a flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61 to 70 indicates the examiner's assessment of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well and having some meaningful interpersonal relationships.  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  See 38 C.F.R. § 4.126.  

VA has recently changed its regulations, and now requires use of DSM-5 effective August 4, 2014.  Among the changes, DSM-5 eliminates the use of the GAF score in evaluation of psychiatric disorders.  The change was made applicable to cases certified to the Board on or after August 4, 2014; and is not applicable to cases certified to the Board prior to that date.  79 Fed. Reg. 45093 (Aug. 4, 2014).  As the Veteran's case was certified to the Board before August 4, 2014, GAF scores are used in the evaluation of his psychiatric disorder.  Id.  

A June 2009 RO decision granted service connection for PTSD, and assigned a 10 percent rating for the period from September 20, 2005 to August 17, 2008, and a 30 percent rating thereafter.  A November 2012 RO decision increased the rating for the Veteran' service-connected PTSD to 70 percent, effective September 30, 2010.  Thus, the Board must consider whether the Veteran is entitled to an initial schedular rating higher than 10 percent for PTSD for the period from September 20, 2005 to August 17, 2008, higher than 30 percent for the period from August 18, 2008 to September 29, 2010, and higher than 70 percent thereafter.  

Private and VA treatment records dated from December 2002 to September 2007 show that the Veteran was treated for multiple disorders, including variously diagnosed psychiatric disorders.  Such records do not specifically show treatment for diagnosed PTSD, but include references to PTSD symptoms.  

A September 2007 VA psychiatric examination report included a notation that the Veteran's claims file was reviewed.  The Veteran reported no recent hospitalizations for medical or psychiatric reasons.  It was noted that the Veteran had been receiving outpatient care at a VA facility since December 2002 and that he had been diagnosed with conditions including depression and a personality disorder, not otherwise specified.  The Veteran reported that he had a long history of panic attacks during which he would feel both emotional and physical distress.  He stated that sometimes his left side would go numb and that he had gone to emergency rooms thinking he had a serious medical condition.  He stated that his panic attacks had occurred for the previous ten to fifteen years.  The Veteran indicated that he had generalized anxiety about everyday life and events, and that he had also experienced recurrent depression, loss of motivation, and a desire to isolate from others.  He stated that he suffered from a chronic sleep disturbance, as well as nightmares, following the beginning of the Iraq War.  He maintained that the nightmares were of stressful incidents that he endured during his period of service in Vietnam.  

The Veteran reported that he had difficulty with concentration and with his attention span.  He stated that he also had some dysfunction with his long-term memory and short-term memory.  The Veteran indicated that he had emotional symptoms that were of a generally moderate degree.  The Veteran stated that the frequency of his symptoms varied, but that they typically occurred daily to several times weekly.  The Veteran stated that since his symptoms of PTSD began in about 1970, he had experienced some periods of partial symptom remission, but that most symptoms had recurred since the Iraq War.  

The Veteran reported that he graduated high school with good grades prior to entering the service.  He stated that he briefly tried to attend college after high school, but that he didn't know what he wanted to do at that time.  The Veteran indicated that following his military service, he returned to college and obtained a bachelor's degree.  He reported that he was constantly fighting after he returned from Vietnam and that he was arrested for public intoxication.  He stated that after his discharge from the military, he worked in electronics factories and eventually became a general manager and vice president.  He stated that he stopped working after his factory shut down, and that he eventually started his own business selling perfumes.  He maintained that although his business was successful, he decided to walk away from it in 2003 or 2004.  He indicated that he had not worked since that time, but that he would like to return to work if he could get hired.  

The Veteran indicated that he was married and he had stayed in the relationship.  He reported that his relationship with his wife was strong, despite his history of alcohol dependence and emotional symptoms.  The Veteran stated that he had three adult children and that he had positive contact with all of them.  The Veteran indicated that he did not have many friends and that he preferred to stay away from crowds and people.  He related that he had never felt comfortable around people since being in the military.  It was noted that the Veteran enjoyed fishing and that he preferred to go by himself.  The Veteran reported that he had significant problems with alcohol consumption following his military service.  He stated that he had at least three attempts at failed sobriety and that he finally succeeded at sobriety in November 2000.  The Veteran reported that he had history of problems with aggressiveness and anger control, which had led to difficult interpersonal functioning in the past, such as in his marriage and in other interpersonal encounters.  

The examiner reported that the Veteran's thought process and communication skills appeared to be within normal limits.  It was noted that the Veteran denied having any symptoms of delusions or hallucinations and that none were apparent during the interview.  The examiner indicated that the Veteran was cooperative and that he maintained good eye contact and exhibited no inappropriate behavior.  It was noted that the Veteran denied having any suicidal or homicidal ideation, plan, or intent.  The examiner stated that the Veteran appeared to be able to maintain personal hygiene and basis activities of daily living.  The examiner reported that the Veteran was oriented to all spheres and that his short and long term memory appeared to be without gross deficits.  The examiner maintained, however, that the Veteran did report mild difficulty with his attention span and concentration, as well as mild dysfunction with short-term memory in routine day-to-day functioning, and occasionally with his long-term memory.  The examiner indicated that such symptoms did have mild impact on his social or occupational functioning.  

The examiner stated that the Veteran did not report any history of obsessive or ritualistic behavior and that none were apparent.  The examiner indicated that the Veteran's speech was normal in rate, tone, and inflection, and that it appeared to be logical and well oriented.  It was noted that the Veteran reported a long history of unprecipitated anxiety attacks for ten to fifteen years.  The examiner stated that a review of the Veteran's VA treatment records did not document complaints of such events.  The examiner indicated that the Veteran reported that he was subject to recurrent anxiety during the day or week about everyday life issues and events.  The examiner indicated that the Veteran reported that he had recurring symptoms of both depression and anxiety, but with no thoughts of self-harm, plan, or ideation.  It was noted that the Veteran's symptoms of anxiety attacks, depression, and anxiety, had a mild to moderate impact on his social and occupational functioning.  

The examiner reported that the Veteran did not display any unusual impulse control problems, but that his history of prior alcohol dependence and anger control problems would indicate significant impulse control problems in the past.  It was noted that such symptoms would have a mild impact on the Veteran's social or occupational functioning.  The examiner related that the Veteran reported that he had sleep disturbance and that he averaged about four to five hours of sleep nightly, with such having a moderate impact on his social or occupational functioning.  

As to PTSD symptoms, the examiner indicated that the Veteran appeared to meet the DSM-IV stressor criteria for PTSD.  The examiner indicated that the Veteran believed that he had feelings of social isolation, anger control problems, sleep disturbance, and distressing dreams and recollections of combat in Vietnam.  It was noted that the Veteran also reported symptoms of exposure to combat-related traumatic events; re-experiencing the traumatic events; avoiding stimuli associated with the trauma; and having recurrent symptoms of increased arousal lasting to the present, and causing some clinical distress in everyday life.  The examiner indicated that the Veteran reported that his PTSD-like symptoms began after his traumatic stress exposure to combat in Vietnam.  

The diagnoses were an anxiety disorder, not otherwise specified, and alcohol dependence in full sustained remission.  A GAF score of 64 was assigned.  The examiner maintained that the symptoms reported by the Veteran were not fully consistent with the diagnoses of PTSD, but more so with a generalized anxiety disorder or an anxiety disorder, not otherwise specified.  It was noted that the Veteran had never been diagnosed with PTSD in his VA treatment reports.  The examiner stated that as the Veteran was heavily alcohol dependent at one time, he may have also developed an alcohol-induced mood disorder in the past, which exacerbated his emotional dyscontrol more so than any PTSD-like symptoms.  The examiner commented that the Veteran's present experience of anxiety likely had a negative impact on his everyday social functioning and quality of life.  

Private and VA treatment records dated from August 2008 to March 2009 refer to treatment for disorders including PTSD.  

For example, an August 18, 2008 private psychiatric evaluation report from A. M. Rodriquez-Chevres, M.D., noted that the Veteran described symptoms of bouts of depression, to include anhedonia, a lack of energy and motivation, and a cognitive deficit associated with a lack of concentration, memory problems, and an inability to focus and stay on task.  It was noted that the Veteran had a tendency to withdraw and engage in avoidance behavior and that he stated that he ended up isolated.  Dr. Rodriquez-Chevres stated that the Veteran also reported that he had bouts of irritability and that he would become easily frustrated and have trouble controlling his anger.  It was noted that the Veteran maintained that his moodiness had created problems with his immediate family and friends.  Dr. Rodriquez-Chevres stated that the Veteran described having a short fuse, as well as being jumpy, irritable, and defensive most of the time.  The Veteran also described and increased startle response.  Dr. Rodriquez-Chevres stated that the Veteran reported having nightmares about an accident that he witnessed in the Navy.  It was noted that the Veteran reported that there was a period when he abused alcohol, but that he had not used it since 2000.  The Veteran also reported that he had panic attacks.  

Dr. Rodriquez-Chevres reported that the Veteran worked in management a substantial number of years, but that the numerous companies he worked for possibly suggested difficulties with interpersonal relationships and adaptation.  It was noted that the Veteran worked almost twenty-three years in Mexico in the Maquilas industry, but that he left when his plant shut down.  The Veteran stated that he was fired from his last management position.  

Dr. Rodriquez-Chevres reported that the Veteran was alert, cooperative, casually dressed, and fairly groomed.  It was noted that there were no abnormal psychomotor behaviors, and that the Veteran's speech was of a soft rate and low tone, with good structure of association.  Dr. Rodriquez-Chevres indicated that the Veteran's affect was depressed and that he related an approximate, nervous, and concerned mood.  It was noted that there were no overt signs of a thought disorder and that the Veteran denied misperceptions, as well as homicidal or suicidal ideation.  Dr. Rodriquez-Chevres indicated that there was no delusional material although the Veteran felt paranoid and guarded at times.  Dr. Rodriquez-Chevres maintained that the Veteran was oriented to time, place, person, and situation, and that his insight and judgment were unimpaired.  The diagnoses were PTSD and alcohol dependence in full remission.  A GAF score of 48 was assigned.  Dr. Rodriquez-Chevres stated that the Veteran's prognosis was guarded and that it would be difficult to predict how much better the Veteran would become with psychiatric care.  It was noted that the Veteran's capacity for industrial, social, and academic adaptability appeared to be hindered by his medical condition.  

A February 2009 psychiatric narrative report from Dr. Rodriquez-Chevres related a diagnosis of PTSD.  A GAF score of 48 was assigned.  Dr. Rodriquez-Chevres stated that the Veteran's capacity for industrial, social, and academic adaptability appeared to be significantly hindered by his mental condition, and that, in fact, it had rendered him unemployable.  

A May 2009 VA psychiatric examination report included a notation that the Veteran's claims file was reviewed.  The examiner discussed the Veteran's medical history in great detail.  The Veteran reported that over the previous year, he thought he was having a heart attack, but that it turned out to be stress and panic attacks.  He stated that he started seeing Dr. Rodriquez-Chevres in January 2008 for his PTSD, but that the frequency of his visits had progressively decreased from twice monthly to once every four months.  He stated that his treatment had resulted in fewer nightmares and an improved quality of sleep.  The Veteran indicated that he felt happier and more satisfied, and that he was not as angry.  He indicated that his recurrent and intrusive recollections of traumatic events had changed over the previous year.  He stated that he had a strong emotional reaction if he was exposed to stimuli associated with the trauma, and especially with the Vietnam memorial.  The Veteran maintained that he attempted to avoid thoughts and feelings of the traumatic events and that he had been unable to recall aspects of the traumatic event, particularly the names of victims.  

The Veteran reported that he missed work on a sporadic basis due to an "alcoholic thing" and that his civilian career included becoming a general manager at an axle company 1990 and at an electronics factory in 1994.  He reported that both plants closed and that he went to work for a security devices company and was fired.  The Veteran indicated that he started a perfume business which failed in 2003 and that he had since worked as a substitute teacher.  

The examiner reported that the Veteran experienced disproportionate irritability and occasional outbursts of intense anger in his marital relationship and at work where he was fired on one occasion.  It was noted that the Veteran showed little interest in social situations and that he became easily provoked and distressed in family or group settings.  The examiner reported that Veteran experienced irritability and that he would throw things about once a month, especially if trying to quit smoking.  It was noted that there was an incident when the Veteran was charged with domestic violence, but that the Veteran's marriage had remained intact since 1972.  The examiner stated that the Veteran reported being isolated and having only six friendships.  

The examiner reported that the Veteran spoke in a clearly articulated manner with a customary tone, rate, inflection, and prosody.  The examiner indicated that the Veteran's thoughts were conveyed in a fundamentally logical and relevant fashion within the context of the examination, but that, at times, he was inclined to ramble off topic and become a bit tangential.  As to delusions and hallucinations, it was noted that around 2003, the Veteran heard old people singing for two or three minutes and that he had suffered flashbacks of combat-related trauma.  It was reported that the Veteran had good eye contact and that he was mindful of all the basic social and interactive pragmatic expectations, while appearing pleasant and cooperative.  The examiner maintained that the Veteran acknowledged a long history of recurrent self-destructive thoughts, but that he denied actively planning or attempting to execute self-injurious ideation.  The examiner stated that the Veteran had no difficulties in maintaining minimal personal hygiene and other basic activities of daily living.  It was noted that the Veteran was oriented in all spheres, and that he demonstrated an appreciation of the purpose and intent of the evaluation.  The examiner related that no impact on social or occupational functioning was assessed.  

The examiner reported that the Veteran had suppressed certain aspects of his traumatic incident, but that there was no evidence of memory impairment.  The examiner indicated that the Veteran mentioned tendencies to check and recheck, which were suggestive of obsessive thinking and that he appeared prone to compulsive efforts that sometimes interfered with speed and efficiency on cognitive testing that was fine-motor or time-dependent.  As to panic attacks, it was noted that the Veteran thought he was having a heart attack on several occasions, but that it was stress and panic attacks.  The examiner stated that the Veteran's affect was rather course and blunted and that he alluded to chronic distress, unhappiness, and dysphoria that were often accompanied by disturbing thoughts and both anxiety and agitation.  

As to impaired impulse control and its effect on motivation and mood, the examiner maintained that the Veteran experienced disproportionate irritability and occasional outbursts of intense anger in his marital relationship and at work where he was fired on one occasion.  It was noted that the Veteran showed little interest in social situations and that he became easily provoked and distressed in family or group settings.  The examiner reported that Veteran experienced irritability and that he would throw things about once a month, especially if trying to quit smoking.  It was noted that the Veteran had difficulty with disrupted sleep on a sporadic basis.  

The diagnoses were an anxiety disorder; PTSD; nicotine dependence; and alcohol dependence, reportedly in remission.  A GAF score of 55 was assigned.  The examiner reported that the Veteran met the DSM-IV stressor criteria for PTSD and discussed such criteria in detail.  The examiner reported that, overall, the Veteran experienced breakdowns in psychosocial functioning that were moderate in proportion, and which were severe at times in the past when drinking alcohol.  
Private and VA treatment records dated from May 2009 to January 2015 show treatment for multiple disorders including PTSD.  

For example, a November 2009 VA treatment entry noted that the Veteran reported that he had PTSD symptoms of anger outbursts, becoming violent, nightmares, and depression.  The diagnosis was PTSD.  A GAF score of 55 was assigned.  

A September 30, 2010 VA treatment entry noted that the Veteran reported that he had mood swings, anger, and that he was depressed.  He also reported some suicidal ideation.  A GAF score of 55 was assigned.  

A February 2012 VA treatment entry noted that the Veteran had thoughts of suicide and homicide in the past, but no plan or intent at that time.  The examiner indicated that the Veteran did not have hallucinations or delusions and that his thought process was linear.  The assessment was PTSD.  A February 2012 addendum related a GAF score of 50.  

Records from the SSA indicate that the Veteran was receiving disability benefits.  His severe impairments were depression, PTSD, bilateral knee disorders, bilateral carpal tunnel syndrome, and bilateral C5-C6 radiculopathy and left C7-C8 radiculopathy.  

A February 2015 VA psychiatric examination report included a notation that the Veteran's claims file was reviewed.  The Veteran reported that he had been married once and that he had three children, as well as grandchildren.  He indicated that he had an average amount of contact with his children and grandchildren.  He stated that he had no friends that he currently spent any time with and that he used to fish as a hobby, but that he lost interest in it and hadn't been fishing in ages.  The Veteran indicated that after he left the military, he primarily worked in manufacturing.  He stated that he last worked in manufacturing in 2000.  He maintained that he tried to start a sales company, but that he abandoned it and that he also tried being a substitute teacher, but that it was not for him.  The Veteran indicated that he last worked in 2003 or 2004.  

The Veteran indicated that he had continued to participate in outpatient VA treatment.  He reported that since his May 2009 VA psychiatric examination, he was involved in a legal incident and that he was arrested and jailed overnight.  He stated that he was found not guilty at trial.  

As to PTSD criteria pursuant to the Diagnostic and Statistical Manual of Mental Disorders (5th ed.) (DSM-5), the examiner indicated that the Veteran met all aspects of Criteria A, B, C, D, E, F, G, and H.  The examiner indicated as to Criteria G that the Veteran's PTSD caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.  The examiner indicated that the Veteran's current PTSD symptoms were a depressed mood; anxiety; suspiciousness; panic attacks more than once a week; chronic sleep impairment; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a worklike setting; and an inability to establish and maintain effective relationships.  The examiner discussed those symptoms in detail.  

The diagnoses were PTSD and an alcohol use disorder, in remission.  The examiner maintained that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  As to unemployability, the examiner indicated that the Veteran would have no impairment in his ability to remember locations and work-like procedures; his ability to understand and remember very short and simple instructions; his ability to carry out very short and simple instructions; his ability to ask simple questions or request assistance; his ability to be aware of normal hazards and take appropriate precautions; his ability to make simple work-related decisions; and his ability to sustain an ordinary routine without special supervision.  The examiner stated that the Veteran would have slight limitations in his ability to set realistic goals or make plans independently of others and his ability to accept instructions and respond appropriately to criticism from supervisors.  

The examiner further indicated that the Veteran would have moderate limitations in his ability to understand and remember detailed instructions; his ability to travel in unfamiliar places or use public transportation; his ability to carry out detailed instructions; his ability to maintain attention and concentration for extended periods; the ability to get along with coworkers or peers without distracting them or exhibiting behavioral extremes; and ability to maintain socially appropriate behavior and to adhere to basic standards of neatness and cleanliness.  It was noted that the Veteran would have marked limitations in his ability to perform activities within a schedule, maintain regular attendance and be punctual within customary tolerances; his ability to work in coordination with or proximity to others without being distracted by them; his ability to complete a normal workday and workweek without interruptions from psychologically based symptoms and to perform at a consistent pace without an unreasonable number and length of rest periods; and his ability to interact appropriately with the general public; the ability to respond appropriately to changes in the work setting.  

The Board notes that the evidence for the period from September 20, 2005 to August 17, 2008 showed that the Veteran had been married to his spouse since 1972 and that he had three children.  The Veteran reported that he had a bachelor's degree from college and that he had worked as a general manager and vice president in electronic factories.  He also reported that he was fired from a position at a security devices company.  The Veteran stated that he started a business selling perfumes, which failed, and that he had worked as a substitute teacher.  He indicated that he had not worked since 2003 or 2004.  

The Board notes that a September 2007 VA psychiatric examination report did not specifically diagnose PTSD.  The examiner related diagnoses of an anxiety disorder, not otherwise specified, and alcohol dependence in full sustained remission.  The examiner commented that the Veteran's present experience of anxiety likely had a negative impact on his everyday social functioning and quality of life.  A GAF score of 64 was assigned, which was suggestive of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well and having some meaningful interpersonal relationships.  The Board observes that although the examiner related a GAF score suggestive of mild symptoms, the Veteran also reported symptoms that included panic attacks, recurrent depression, and chronic sleep impairment with nightmares.  The examiner further reported that the Veteran had mild dysfunction with his short-term memory, and occasionally with his long term memory.  

Viewing all the evidence for the period from September 20, 2005 to August 17, 2008, the Board finds that the Veteran's PTSD approximated occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal) due to various symptoms and supporting a higher rating of 30 percent under Diagnostic Code 9411 for that period, particularly when reasonable doubt is resolved in the Veteran's favor.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7.  

However, the Board cannot conclude based on the psychiatric symptomatology that his PTSD alone was productive of occupational and social impairment with reduced reliability and productivity due to various symptoms, as required for a 50 percent schedular rating for the period from September 20, 2005 to August 17, 2008.  The Veteran was not shown to have such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; difficulty in understanding complex commands; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships which are indicative of such a rating.  No medical evidence would support such a finding for that period.  Thus the 30 percent rating being assigned adequately addresses the Veteran's PTSD symptomatology, which more closely approximated the 30 percent criteria, for that period.  See 38 C.F.R. § 4.7.  

As for the period from August 18, 2008 to September 29, 2010, the Board observes that an August 18, 2008 psychiatric evaluation report from Dr. Rodriquez-Chevres related diagnoses of PTSD and alcohol dependence in full remission.  A GAF score of 48 was assigned at that time which is suggestive of serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job).  Additionally, a May 2009 VA psychiatric examination report indicated diagnoses of an anxiety disorder; PTSD; nicotine dependence; and alcohol dependence, reportedly in remission.  The examiner reported that the Veteran met the DSM-IV stressor criteria for PTSD and discussed such criteria in detail.  The examiner reported that, overall, the Veteran experienced breakdowns in psychosocial functioning that were moderate in proportion (and which were severe at times in the past when drinking alcohol).  A GAF score of 55 was assigned, which was suggestive of moderate symptoms (e.g., a flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  The Board observes that a February 2009 psychiatric narrative report from Dr. Rodriquez-Chevres noted a GAF score of 48, suggestive of serious symptoms and stated that the Veteran's mental condition rendered him unemployable.  Additionally, a November 2009 VA treatment entry noted a GAF score of 55, suggestive of moderate symptoms.  

Viewing all the evidence pertaining to the period from August 18, 2008 to September 29, 2010, and when reasonable doubt is resolved in the Veteran's favor, the Board finds that there is sufficient evidence for showing that the Veteran's PTSD more nearly approximated occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to various symptoms, supporting a higher rating of 70 percent for that period.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7 (2015).  The evidence for that period showed that the Veteran had serious symptoms as of August 18, 2008 and February 2009, as well as moderate symptoms in May 2009 and November 2009.  The Board cannot conclude that the Veteran's PTSD solely became 70 percent disabling on September 30, 2010, the date of a VA treatment report based on which the RO assigned a 70 percent rating.  

The Board also finds that the evidence as a whole demonstrates that the Veteran's PTSD is no more than 70 percent for the period since August 18, 2008 (the date for the 70 percent rating assigned above), and for that matter, since September 30, 2010.  In terms of the evidence of record since September 30, 2010, the Board notes that a February 2015 VA psychiatric examination report related diagnoses of PTSD and an alcohol use disorder, in remission.  The examiner maintained that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  The examiner indicated that the Veteran had symptoms of a depressed mood; anxiety; suspiciousness; panic attacks more than once a week; chronic sleep impairment; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a worklike setting; and an inability to establish and maintain effective relationships.  

The Board cannot conclude based on psychiatric symptomatology that the Veteran's PTSD was of such severity to produce total occupational and social impairment as required for a 100 percent rating for the period since August 18, 2008.  Additionally, the Board notes that at the July 2015 Board hearing, the Veteran specifically stated that a 70 percent rating would satisfy his appeal.  The evidence does not show symptoms of such severity as to be on the same level as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name, that are indicative of a 100 percent rating.  As total occupational and social impairment has not been shown at any time during the appeal period, a 100 percent rating is denied.  38 C.F.R. § 4.7.

Thus, a higher schedular rating to 30, and no more, is warranted for the period from September 20, 2005 to August 17, 2008, and a higher schedular rating to 70 percent, and no more, is warranted for PTSD for the period from August 18, 2008 to September 29, 2010.  However, the preponderance of the evidence is against the claim for entitlement to an initial schedular rating higher than 70 percent for PTSD for the period since September 30, 2010; there is no additional doubt to be resolved; and a higher rating is not warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  




ORDER

An earlier effective date for the grant of service connection for PTSD is denied.

An initial schedular rating of 30 percent is granted for PTSD for the period from September 20, 2005 to August 17, 2008, subject to the laws and regulations governing the payment of monetary awards.  

An initial schedular rating of 70 percent is granted for PTSD for the period from August 18, 2008 to September 29, 2010, subject to the laws and regulations governing the payment of monetary awards.

An initial schedular rating higher than 70 percent for PTSD for the period since September 30, 2010, is denied.  


REMAND

The remaining issues on appeal are entitlement to service connection for a nasal disorder, entitlement to service connection for a neck disability, and entitlement to a TDIU for the period prior to September 30, 2010.  

The Veteran essentially contends that he has a nasal disorder and a neck disability that are related to service.  The Veteran specifically maintains that he suffered a nose injury and a neck disability when he was pushed into a concrete column, apparently by military police, during service. 

The Veteran is competent to report having nasal problems and neck problems during service and since service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Veteran served on active duty from November 1967 to January 1971.  His service personnel records indicate that in March 1969 he was given a non-judicial punishment for drunk and disorderly conduct.  
The Veteran's service treatment records show treatment for nasal complaints, but do not show treatment for any neck or cervical spine problems.  A January 1968 treatment entry noted that the Veteran was seen for a cough and nasal congestion.  The impression was wheezing of the right bases.  The Veteran was treated for back complaints during service.  

A May 1969 treatment entry indicated that the Veteran was taken to sick bay in an ambulance for a one inch laceration under the left eye and a half inch laceration under the eye brow.  It was noted that the treatment was nylon sutures under the eye and Steri-Strips to the left eye brow.  There was no reference to a nose injury or fracture.  

A November 1969 hospital treatment entry noted that Veteran reported that he needed something for his sinuses and that he had a bad sounding cold.  

A February 1970 entry indicated that the Veteran was seen for head and chest congestion and that he reported running sinuses.  A diagnosis was not provided.  

Post-service private and VA treatment records show treatment for variously diagnosed nasal and nose problems, as well as numerous neck and cervical spine problems.  

A March 1971 VA treatment entry, just two months after the Veteran's separation from service, noted that the Veteran had a fractured nose.  The examiner reported that the Veteran had marked deformity of the nasal bones with discoloration.  

An April 1971 ears, nose, and throat examination report indicated that the Veteran reported that he suffered a fractured nose during service in a fight with the military police.  It was noted that he suffered a fractured nose with a deviated septum and facial lacerations.  The Veteran also indicated that he was in another fight approximately three weeks earlier and that his nose was broken for a second time.  The diagnoses included a deviated nasal septum.  

The Board observes that the Veteran has not been afforded VA examinations with the opportunity to obtain responsive etiological opinions, following a thorough review of the entire claims folder, as to his claims for service connection for a nasal disorder and for a neck disability.  Such examinations must be accomplished on remand.  38 C.F.R. § 3.159(c)(4) (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Additionally, as to the TDIU issue, the Board has granted an initial higher schedular rating of 30 percent for the Veteran's PTSD for the period from September 20, 2005 to August 17, 2008, and an initial higher schedular rating of 70 percent for period from August 18, 2008 to September 29, 2010.  Given this change in circumstances, and to accord the Veteran due process, the RO must readjudicate the issue of entitlement to a TDIU rating for the period prior to September 30, 2010.  

Moreover, any development of the TDIU issue may have an impact on the complete picture of the Veteran's service-connected PTSD and its effect on his employability as it pertains to extraschedular consideration.  See Brambley v. Principi, 17 Vet. App. 20, 24 (2003).  Thus, the issue of entitlement to an extraschedular rating for PTSD will also be remanded.  

Accordingly, these issues are REMANDED for the following actions:  

1.  Ask the Veteran to identify all medical providers who have treated him for nasal problems and neck or cervical problems since January 2015.  Obtain copies of the related medical records which are not already in the claims folder.  

2.  Thereafter, schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature and likely etiology of his claimed nasal disorder.  The entire claims file, including any electronic files, must be reviewed by the examiner.  The examiner must diagnose all nasal disorders.  
Based on a review of the claims file, examination of the Veteran, and generally accepted medical principles, the examiner must provide a medical opinion, with adequate rationale, as to whether it is as at least as likely as not (a 50 percent or greater probability) that any currently diagnosed nasal disorders are related to and/or had their onset during the Veteran's period of service.  

The examiner must specifically acknowledge and discuss the Veteran's treatment for nasal complaints during service and his reports of nasal problems since service.  

The examination report must include a complete rationale for all opinions expressed.  

3.  After the development in #1 has been completed, schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature and likely etiology of his claimed cervical disability.  The entire claims file, including any electronic files, must be reviewed by the examiner.  The examiner must diagnose all neck and/or cervical spine disabilities.  

Based on a review of the claims file, examination of the Veteran, and generally accepted medical principles, the examiner must provide a medical opinion, with adequate rationale, as to whether it is as at least as likely as not (a 50 percent or greater probability) that any currently diagnosed neck and/or cervical spine disabilities are related to and/or had their onset during the Veteran's period of service.  

The examiner must specifically acknowledge and discuss any reports of the Veteran of neck and/or cervical spine problems during service and since service.  

The examination report must include a complete rationale for all opinions expressed.  

4.  Finally, after undertaking any other development deemed appropriate, re-adjudicate the issues remaining on appeal, including consideration of whether referral for extraschedular evaluation is warranted (for both PTSD and TDIU).  If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).















	(CONTINUED ON NEXT PAGE)
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






__________________________                   _________________________
               P. SORISIO                                                JAMES L. MARCH
           Veterans Law Judge                                    Veterans Law Judge
       Board of Veterans' Appeals                        Board of Veterans' Appeals




____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


Department of Veterans Affairs


